     Case 4:18-cr-00575 Document 294 Filed on 10/20/20 in TXSD Page 1 of 3




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

 UNITED STATES OF AMERICA §
                          §
          v.              §                            CRIMINAL NO. 4:18-CR-575
                          §                            (HUGHES)
 JACK STEPHEN PURSLEY,    §
   AKA STEVE PURSLEY      §


                                   STATUS REPORT
       As they pledged at the August 4, 2020 sentencing, the parties have attempted to

negotiate an agreement regarding the amount of interest accruing on Mr. Pursley’s

outstanding tax liabilities for tax years 2007 through 2010. Unfortunately, as of the date

of this filing, the parties have been unable to reach an accord.

       Government’s Position on Interest Calculation

       After Mr. Pursley’s sentencing, the parties conferred to discuss Mr. Pursley’s

concerns and questions regarding the IRS’s calculation of the interest on his outstanding

liabilities. The IRS then recalculated the interest on Mr. Pursley’s tax liabilities, resolving

all issues of credit for payments and refunds claimed in favor of Mr. Pursley. As

depicted in the chart below, the IRS’s total interest calculation decreased by more than

$37,000 from the calculation presented in the government’s sentencing memorandum.




                                              1
             Case 4:18-cr-00575 Document 294 Filed on 10/20/20 in TXSD Page 2 of 3




                                        Interest
                                                   Interest from    Interest from
                                          from
                        Interest thru                3/9/2017        12/14/2019        Total           Total Due and
           Tax                         4/7/2015
                          4/6/2015                     thru             thru          Interest            Owing
                                          thru
                                                    12/13/2019       2/29/2020
                                       3/8/2017
2007   $ 221,725.00      $ 64,535.85 $ 9,407.92                -                  $    73,943.77   $        295,668.77
2008   $ 106,182.00      $ 23,689.11 $ 8,994.27                -                  $    32,683.38   $        138,865.38
2009   $ 1,349,217.00    $ 236,306.11 $ 109,805.92 $ 181,438.71     $   13,318.00 $   540,868.74   $      1,890,085.74
2010   $ 111,629.00      $ 14,718.82 $ 8,750.27 $ 19,167.70         $    1,653.55 $    44,290.34   $        155,919.34
       $ 1,788,753.00   $ 339,249.89   $136,958.38   $ 200,606.41   $ 14,971.55     $ 691,786.23   $ 2,480,539.23

                This calculation credits Mr. Pursley’s payments and refunds claimed by breaking

        out each interest-accruing period:

                • Interest through April 6, 2015, the date of Mr. Pursley’s 2013 amended return

                   claiming a $151,045 refund;

                • Interest from April 7, 2015 through March 8, 2017, the date of Mr. Pursley’s

                   $700,000 bond payment;

                • Interest from March 9, 2017 through December 13, 2019, the date of Mr.

                   Pursley’s 2015 and 2016 amended returns claiming $217,745 in refunds; and

                • Interest from December 14, 2019 through February 29, 2020.

                To the best of government counsel’s understanding, the IRS addressed all the

        objections Mr. Pursley has articulated regarding the method by which it calculated the

        interest on the tax due and owing for tax years 2007 to 2010, and the Service resolved

        all those issues in Mr. Pursley’s favor. It is not immediately clear to the United States

        why the parties have been unable to reach an agreement, but the government will

        nonetheless be prepared to present testimony from one or more IRS witnesses at the
                                                        2
     Case 4:18-cr-00575 Document 294 Filed on 10/20/20 in TXSD Page 3 of 3




upcoming October 29, 2020 hearing to address any questions from the Court regarding

the Service’s calculations.

                                               Respectfully submitted,


                                               RYAN K. PATRICK
                                               UNITED STATES ATTORNEY



                                               Sean Beaty
                                               Trial Attorney, Tax Division
                                               U.S. Department of Justice
                                               150 M. Street, N.E.
                                               Washington, D.C. 20002
                                               (202) 616-2717
                                               Sean.P.Beaty@usdoj.gov


                              CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that on October 20, 2020, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF, which will serve a
copy of this document on all counsel of record.


                                               /s/ Sean Beaty
                                               Sean Beaty
                                               Trial Attorney, Tax Division




                                        3
